UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM10-Q xQUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-33720 HSW INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 33-1135689 (State of Incorporation) (I.R.S. Employer Identification Number) 6 Concourse Parkway, Suite 1500 Atlanta, Georgia 30328 (Address of principal executive offices, including zip code) 404-364-5823 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YesoNox At May 16, 2011, the number of common shares outstanding was 5,424,455. TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements (unaudited) Condensed Consolidated Balance Sheets as of March 31, 2011 and December31, 2010 (unaudited) 1 Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2011 and 2010 (unaudited) 2 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2011 and 2010 (unaudited) 3 Notes to Condensed Consolidated Financial Statements (unaudited) 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures about Market Risk 18 Item 4. Controls and Procedures 18 PART II – OTHER INFORMATION Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3. Defaults Upon Senior Securities 31 Item 4. Reserved 31 Item 5. Other Information 31 Item 6. Exhibits 32 Signature 33 PARTI – FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements HSW INTERNATIONAL, INC. and SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) (Expressed in U.S. Dollars) March 31, 2011 December 31, 2010 Assets Current assets Cash and cash equivalents $ $ Trade accounts receivable, net Trade accounts receivable due from affiliates Prepaid expenses and other current assets Total current assets Property and equipment, net Investment in unconsolidated affiliate Licenses to operate in China Intangibles, net Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities Accounts payable $ $ Advances from shareholder Accrued expenses and other current liabilities Total current liabilities Long term liabilities Deferred tax liability Obligations under operating leases - Commitments and contingencies - - Stockholders’ equity Preferred stock, $.001 par value; 1,000,000 shares authorized, none issued - - Common stock, $.001 par value; 20,000,000 shares authorized,5,424,455 and 5,375,455 issued and outstanding at March 31,2011 and December 31, 2010, respectively Additional paid-in-capital Accumulated other comprehensive income Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 1 HSW INTERNATIONAL, INC. and SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) (Expressed U.S. Dollars) Three Months Ended March 31, Operating revenue Web platform services from affiliates $ $ Digital online publishing 36 ,477 Total revenue Cost of services Gross margin Operating expenses Selling, general and administrative (including stock-based compensation expense of $222,665 and $38,968 for the three months ended March 31, 2011 and 2010, respectively) Depreciation and amortization Total operating expenses Operating loss ) ) Other income Interest income (expense) ) Other expense ) - Total other income (expense) ) Loss from operations before income taxes and equity in loss of equity method investment ) ) Equity in loss of equity-method investment, net of taxes ) ) Net loss $ ) $ ) Net loss per share Net loss per share, basic and diluted $ ) $ ) Basic and diluted weighted average shares outstanding The accompanying notes are an integral part of these condensed consolidated financial statements. 2 HSW INTERNATIONAL, INC. and SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (Expressed in U.S. Dollars) Three Months Ended March 31, Cash flows from operating activities: Net cash used in operating activities $ ) $ ) Cash used in operating activities ) ) Cash flows from investing activities: Purchases of property and equipment ) ) Cash used in investing activities ) ) Cash flows from financing activities: Debt issuance costs ) - Cash used in financing activities ) - Net change in cash and cash equivalents: ) ) Impact of foreign currency translation on cash ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Three MonthsEnded March 31, Supplemental disclosure of cash flow information Other non-cash financing and investing activities Debt issuance costs — The accompanying notes are an integral part of these condensed consolidated financial statements. 3 HSW INTERNATIONAL, INC. and SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (Expressed in U.S. Dollars) 1.DESCRIPTION OF BUSINESS Overview HSW International, Inc. (“HSWI”, “HSW International”, or the "Company") is an online media company that develops and operates next-generation web publishing platforms combining traditional web publishing with social media.Our co-founding and continuing development of Sharecare, Inc. with Harpo Productions, Sony Pictures Television, Discovery Communications, Jeff Arnold, and Dr. Mehmet Ozcreated a highly searchable social Q&A healthcare platform organizing the questions and answers of health.Our international websites published under the HowStuffWorks brand provide readers in China and Brazil with thousands of articles about how the world around them works, serving as destinations for credible, easy-to-understand reference information.HSWI is the exclusive licensee in China and Brazil for the digital publication of translated content from Discovery, Inc.’s HowStuffWorks.com and in China for the digital publication of translated content from World Book, Inc., publisher of World Book Encyclopedia.We generate revenue primarily through service fees charged to clients for web platform development and operation services and the sale of online advertising on our websites.Information on our websites is not incorporated by reference into this Form 10-Q.We were incorporated in Delaware in March 2006.In April 2011, we relocated our headquarters to 6 Concourse Parkway, Suite 1500, Atlanta, Georgia 30328. Liquidity Considerations Our cash balance was approximately $3.9 million as of March 31, 2011, and we have access to a $1.0 million line of credit. We consistently monitor our cash position to make adjustments as we believe necessary to maintain our objectives of funding ongoing operations and continuing to make technological investments in our web platform business and our websites and their respective brands. The Company develops Internet businesses in two emerging markets, anda web platform business, and intends to plan, develop and build a comprehensive personal finance portal in the United States as a new business initiative. We currently operate at a loss and experience negative cash flow from operations.While we believe that our cash resources on handtogether with our line of creditare sufficient to fund our existing businesses for a period of at least 12 months, our cash resourcesare not sufficient to fund these businesses for an extended period beyond that unless revenues increase significantly and/or we find other sources of capital, neither of which can be assured. Our management and directors continue to evaluate our progress and likelihood of success in each of our markets, and our ability to raise additional capital, against the relative value of our resources and other opportunities.Accordingly, we may decide to suspend or reduce our activities in one or more of our markets in order to focus our limited resources in the other(s). In February 2011, we implemented certain cost savings measures in our Brazil operations in connection with our search for a strategic media partner and consideration of other strategic alternatives.Our long term plans require additional capital to support the development of our new businessinitiatives, namely the establishment of new content vertical websites utilizing our Web 3.0 platform.We are evaluating and pursuing various methods to raise this capital, which may include a public or private debt or equity financing, strategic relationships or other arrangements, or the sale of non-strategic assets.There can be no assurance that either of these options will be available on acceptable terms, if at all, or that the financing will not be dilutive to our stockholders. We expect that our service agreements to provide web platform services to customers will continue to generate revenues for our company during 2011; and we continue to pursue activities that identify and engage new customers for the business.Our current web platform services agreement with Sharecare (our largest customer, accounting for approximately 73% of revenues during the three months ended March 31, 2011) expires in December 2011.Given that we do not expect the Company and Sharecare will extend the term or enter into a new services agreement, there can be no assurance that the revenues generated from service agreements in the future will be sufficient to cover our liquidity needs for the long-term.Further, Sharecare may be required to raise additional capital in 2011 in order to fund its operations, including its obligations to us under the services agreement.We currently do not have any material commitments for capital expenditures.As discussed above, we continue to explore various business initiatives that may lead to additional sources of revenue and growth to replace our revenues from Sharecare, which we do not expect to recur in 2012. To the extent we are unable to redeploy our cost based related to the Sharecare agreement against new revenue generating opportunities, we may decide to suspend or reduce these costs as part of our cash management strategy. 4 HSW INTERNATIONAL, INC. and SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (Expressed in U.S. Dollars) On March 4, 2011, the Company entered into a senior revolving credit agreement with Theorem Capital, LLC (the "Lender") pursuant to which the Lender agreed to extend HSWI a line of credit of up to $1.0 million for a period of one year from March 4, 2011, subject to renewal by the Lender, at its sole discretion, for an additional one-year period. Under the terms of the credit agreement, HSWI may, in its sole discretion, borrow from the Lender up to $1.0 million from time to time during the term of the credit agreement, in minimum loan amounts of $200,000.HSWI entered into this senior revolving credit agreement to provide flexibility as HSWI builds and executes upon its latest initiatives. Any borrowings under the credit agreement will be senior unsecured indebtedness of HSWI and may be used for HSWI's working capital and general corporate purposes. Any borrowings will be due and payable, with accrued interest thereon, on March 4, 2012, subject to any renewal of the line of credit, at the Lender's discretion. During the term of the credit agreement, any principal amounts repaid by HSWI may be re-borrowed.As of March 31, 2011, HSWI had the full $1.0 million available to borrow under this agreement.Borrowings under the credit agreement will bear interest at a fixed rate equal to 8% per annum, payable on or before March 4, 2012, unless the line of credit is renewed and the payment date extended, in which case interest shall be payable on or before March 4, 2013. 2.BASIS OF PRESENTATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Principles of Consolidation The consolidated financial statements from continuing operations include the accounts of HSWI andour subsidiaries (1) HSW Brasil - Tecnologia e Informação Ltda., (2) HSW (HK) Inc. Limited, (3) Bonet (Beijing) Technology Limited Liability Company, and (4) BoWenWang Technology (Beijing) Limited Liability Company. The equity of certain of these entities is partially or fully held by citizens of the country of incorporation to comply with local laws and regulations. Equity investments in which we exercise significant influence but do not control and for which we are not the primary beneficiary are accounted for using the equity method.In the event of a change in ownership or degree of influence, any gain or loss resulting from an investee share issuance will be recorded in earnings.Investments in which we are not able to exercise significant influence over the investee are accounted for under the cost method.Controlling interest is determined by majority ownership interest and the ability to unilaterally direct or cause the direction of management and policies of an entity after considering any third-party participatory rights.The Company applies the guidelines set forth in Accounting Standards Codification (or ASC) 810 in evaluating whether it has interests in variable interest entities, or VIEs, and in determining whether to consolidate any such entities.All inter-company accounts and transactions between consolidated companies have been eliminated in consolidation. We use qualitative analysis to determine whether or not we are the primary beneficiary of a VIE.We consider the rights and obligations conveyed by our implicit and explicit variable interest in each VIE and the relationship of these with the variable interests held by other parties to determine whether our variable interests have the power to control the VIE’s primary activities and will absorb a majority of a VIE’s expected losses, receive a majority of its expected residual returns, or both.If we determine that our variable interests will absorb a majority of the VIE’s expected losses, receive a majority of its expected residual returns, or both, we consolidate the VIE as the primary beneficiary, and if not, we do not consolidate. We have determined that Bonet (Beijing) Technology Limited Liability Company is a variable interest entity as defined in the ASC 810, “Consolidation.”We are the primary beneficiary of this entity and accordingly, we have consolidated the results of this entity along with our other subsidiaries.We have determined that our interest in Sharecare is not a VIE.Accordingly, since we exercise significant influence but do not control the entity, we use the equity method to account for our investment in Sharecare. The accompanying interim condensed consolidated financial statements for the three months ended March 31, 2011 and 2010 are unaudited. Certain information and note disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America for financial information have been omitted pursuant to the rules and regulations of Article 10 of SEC Regulation S-X. In the opinion of management, these condensed consolidated financial statements contain all adjustments, consisting of normal recurring adjustments, necessary to state fairly the financial position, results of operations and cash flows for the periods indicated. The year-end condensed consolidated balance sheet data was derived from audited financial statements, but does not include all disclosures required by accounting principles generally accepted in the United 5 HSW INTERNATIONAL, INC. and SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (Expressed in U.S. Dollars) States of America. Operating results for the three months ended March 31, 2011, are not necessarily indicative of results that may be expected for any other future interim period or for the year ending December 31, 2011. You should read the unaudited condensed consolidated financial statements in conjunction with Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations, as well as with HSWI’s consolidated financial statements and accompanying notes included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2010. Significant Accounting Policies Debt Issuance Costs The Company capitalizes costs associated with entering into the revolving credit facility and amortizes them as additional interest expense over the term of the credit facility on a straight-line basis. In connection with the revolving credit agreement entered into in March 2011, the Company capitalized debt issuance costs of approximately $148,000 to our lender consisting of $20,000 in cash and $128,000 in stock warrants, which were deferred and will be amortized over the life of the revolving credit agreement. Recent Accounting Pronouncements Effective January1, 2011, we adopted new accounting guidance for revenue arrangements with multiple deliverables that are outside of the scope of previous authoritative software revenue recognition guidance. The new accounting guidance provides that, when vendor-specific objective evidence or third-party evidence of selling price is not available, a best estimate of the selling price is required to separate deliverables and allocate arrangement consideration based on the relative selling prices of the separate deliverables (the “relative selling price method”). The relative selling price method allocates any discount in the arrangement proportionately to each deliverable on the basis of each deliverable’s selling price. We concluded the new accounting guidance did not have a material impact on our results of operations, cash flows or financial position for the quarter ended March 31, 2011, as the guidance applied to revenue arrangements with multiple deliverables, which were not significant. 3.INVESTMENT IN SHARECARE As of March 31, 2011, HSWI owned approximately 16.5% of the outstanding common stock of Sharecare. We account for our equity interest in Sharecare under the equity method of accounting, as we exercise significant influence over Sharecare due to our seat on the Sharecare board of directors and also due to our involvement in the development of the Sharecare website.Under this method, we record our proportionate share of Sharecare’s net income or loss based on the financial results of Sharecare. The difference between the carrying amount of our investment balance in Sharecare and our proportionate share of Sharecare's underlying net assets was approximately $2.6 million as of March 31, 2011.The difference is characterized as goodwill and is subject to review in accordance with ASC 323 for an other than temporary decline in value.Our investment balance in Sharecare reflects the intercompany profit elimination. For the quarter ended March 31, 2010, the Company recorded a non-cash adjustment to equity in loss of equity-method investment of approximately $100,000 to correct our investment in unconsolidated affiliate balance. The Company determined this out-of-period adjustment was not material to the consolidated financial statements for the quarter ended March 31, 2010 or prior period financial statements. 6 HSW INTERNATIONAL, INC. and SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (Expressed in U.S. Dollars) The following table shows select financial data of Sharecare including HSWI’s proportional share of net loss in Sharecare prior to the elimination of our portion of intercompany profit included in Sharecare’s earnings for the periods ended March 31, 2011 and 2010, of approximately $42,000 and $40,000, respectively: For the QuarterEndedMarch 31, 2011 For the QuarterEndedMarch 31, 2010 Revenues $ $ Gross profit Loss from operations ) ) Net loss ) ) Proportional share of investee loss $ ) $ ) During the quarter ended March 31, 2011 and 2010, HSWI recorded web platform services revenue of approximately $1.1 million and $1.3 million, respectively, related to services performed under the Sharecare services agreement. 4.SEGMENTS Operating segments are components of an enterprise about which separate financial information is available that is evaluated regularly by the chief operating decision maker, or decision making group, in deciding how to allocate resources and in assessing performance.Because of our integrated business structure, operating costs included in one segment can benefit other segments, and therefore these segments are not designed to measure operating income or loss directly related to the products included in each segment.Reconciling amounts include adjustments to conform with U.S. GAAP and corporate-level activity not specifically attributed to a segment.Corporate expenses include, among other items: corporate-level general and administration costs, technology costs and on-going maintenance charges; share-based compensation expense related to stock and stock option grants; depreciation and amortization expense; and interest expense and income. Our digital online publishing segment consists of our websites in Brazil and China and generates revenues from advertisers based in the respective countries.The operating results for services performed under the Sharecare and Discovery services agreement are included in the web platform services segment. Revenue, operating loss and total assets regarding reportable segments are presented in the following tables: Digital Online Publishing Web Platform Services Corporate Total Three Months Ended March 31, 2011 Revenue $ $ $
